        Case 4:19-cv-03074-YGR Document 399-1 Filed 08/26/21 Page 1 of 2




 1   Steve W. Berman (pro hac vice)
     Robert F. Lopez (pro hac vice)
 2   Theodore Wojcik (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 3   1301 Second Ave., Suite 2000
     Seattle, WA 98101
 4   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 5   steve@hbsslaw.com
     robl@hbsslaw.com
 6   tedw@hbsslaw.com

 7   Shana E. Scarlett (SBN 217895)
     Benjamin J. Siegel (SBN 256260)
 8   Ben M. Harrington (SBN 313877)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 9   715 Hearst Avenue, Suite 202
10   Berkeley, CA 94710
     Telephone: (510) 725-3000
11   Facsimile: (510) 725-3001
     shanas@hbsslaw.com
12   bens@hbsslaw.com
     benh@hbsslaw.com
13
     Interim Lead Class Counsel
14

15
                                    UNITED STATES DISTRICT COURT
16
                                  NORTHERN DISTRICT OF CALIFORNIA
17
                                         OAKLAND DIVISION
18
     DONALD R. CAMERON, et al.,                   No. 4:11-cv-03074-YGR (TSH)
19

20                         Plaintiffs,              DECLARATION OF STEVE W. BERMAN
                                                    IN SUPPORT OF DEVELOPER
21                                                  PLAINTIFFS’ ADMINISTRATIVE
              v.                                    MOTION TO FILE UNDER SEAL
22   APPLE INC.                                     Hon. Yvonne Gonzalez Rogers
23                         Defendant.
24

25

26

27

28


     010818-11 1610134V1
       Case 4:19-cv-03074-YGR Document 399-1 Filed 08/26/21 Page 2 of 2




 1           I, Steve W. Berman, declare:

 2           1.        I am the managing partner of the law firm Hagens Berman Sobol Shapiro LLP,

 3    attorneys for plaintiffs and Interim Counsel appointed by the Court in the above-captioned action.

 4    Based on personal knowledge or discussions with counsel in my firm of the matters stated herein, if

 5    called upon, I could and would competently testify thereto.

 6           2.        I submit this declaration pursuant to Civil Local Rules 7-11 and 79-5(d)-(e) and in

 7    connection with Developer Plaintiffs’ Administrative Motion to File Under Seal the following

 8    document: Declaration of Professor Nicholas Economides.

 9           3.       The foregoing document incorporates information and analyses derived from

10   discovery material that Defendant Apple designated “Confidential” or “Highly Confidential –

11   Attorneys’ Eyes Only.” Apple has requested that Developer Plaintiffs file the entire document under

12   seal, subject to Apple identifying pursuant to Local Rule 79-5(e)(1) the material it believes should

13   remain under seal. Developer Plaintiffs do not believe Apple has identified good cause to seal any

14   portion of Professor Economides’s Declaration. Rather, the entire document should be available

15   both for the public and Settlement Class.

16

17           I declare under penalty of perjury under the laws of the United States that the foregoing is

18   true and correct. Executed this 26th day of August 2021, at Seattle, Washington.

19

20                                                                s/ Steve W. Berman
                                                                 STEVE W. BERMAN
21

22

23

24

25

26

27

28
     BERMAN DECL. ISO MOT. TO FILE UNDER SEAL - Case No.
     4:19-cv-03074-YGR (TSH)

                                                           -1-
